Title: 1772. Feby. 9. Sunday.
From: Adams, John
To: 


       “If I would but go to Hell for an eternal Moment or so, I might be knighted”—Shakespeare.
       Shakespeare, that great Master of every Affection of the Heart and every Sentiment of the Mind as well as of all the Powers of Expression, is sometimes fond of a certain pointed Oddity of Language, a certain Quaintness of Style, that is considered as an Imperfection, in his Character. The Motto prefixed to this Paper, may be considered as an Example to illustrate this Observation.
       Abstracted from the Point and Conceit in the Style, there is Sentiment enough in these few Words to fill Volumes a Volume. It is a striking Representation of that Struggle which I believe always happens, between Virtue and Ambition, when a Man first commences a Courtier. By a Courtier I mean one who applies himself to the Passions and Prejudices, the Follies and Vices of great Men in order to obtain their Smiles, Esteem and Patronage and consequently their favours and Preferments. Human Nature, depraved as it is, has interwoven in its very Frame, a Love of Truth, Sincerity, and Integrity, which must be overcome by Art, Education, and habit, before the Man can become entirely ductile to the Will of a dishonest Master. When such a Master requires of all who seek his favour, an implicit Resignation to his Will and Humour, and these require that he be soothed, flattered and assisted in his Vices, and Follies, perhaps the blackest Crimes, that Men can commit, the first Thought of this will produce in a Mind not yet entirely debauched, a Soliloqui, something like my Motto—as if he should say—The Minister of State or the Governor would promote my Interest, would advance me to Places of Honour and Profitt, would raise me to Titles and Dignities that will be perpetuated in my family, in a Word would make the Fortune of me and my Posterity forever, if I would but comply with his Desires and become his Instrument to promote his Measures.—But still I dread the Consequences. He requires of me, such Complyances, such horrid Crimes, such a Sacrifice of my Honour, my Conscience, my Friends, my Country, my God, as the Scriptures inform us must be punished with nothing less than Hell Fire, eternal Torment. And this is so unequal a Price to pay for the Honours and Emoluments in the Power of a Minister or Governor, that I cannot prevail upon myself to think of it. The Duration of future Punishment terrifies me. If I could but deceive myself so far as to think Eternity a Moment only, I could comply, and be promoted.
       Such as these are probably the Sentiments of a Mind as yet pure, and undifiled in its Morals. And many and severe are the Pangs, and Agonies it must undergo, before it will be brought to yield entirely to Temptation. Notwithstanding this, We see every Day, that our Imaginations are so strong and our Reason so weak, the Charms of Wealth and Power are so enchanting, and the Belief of future Punishments so faint, that Men find Ways to persuade themselves, to believe any Absurdity, to submit to any Prostitution, rather than forego their Wishes and Desires. Their Reason becomes at last an eloquent Advocate on the Side of their Passions, and they bring themselves to believe that black is white, that Vice is Virtue, that Folly is Wisdom and Eternity a Moment.
       The Brace of Adamsʼs.
       In the Spring of the Year 1771, several Messages passed between the Governor and the House of Representatives, concerning the Words that are commonly always used in Acts of Parliament, and which were used in all the Laws of this Province, till the Administration of Governor Shirley, “in General Court assembled and by the Authority of the same.” Governor Shirley in whose Administration those Words were first omitted in Consequence of an Instruction to him, saw and read these Messages in the Newspapers, and enquired of somebody in Company with him at his Seat in Dorchester, who had raised those Words from Oblivion at this Time?—The Gentleman answered, the Boston Seat.—Who are the Boston Seat? says the Governor.—Mr. Cushing, Mr. Hancock, Mr. Adams and Mr. Adams says the Gentleman.—Mr. Cushing I know, quoth Mr. Shirley, and Mr. Hancock I know, but where the Devil this Brace of Adams’s came from, I cant conceive.
       Query. Is it not a Pity, that a Brace of so obscure a Breed, should be the only ones to defend the Household, when the generous Mastiffs, and best blooded Hounds are all hushed to silence by the Bones and Crumbs, that are thrown to them, and even Cerberus himself is bought off, with a Sop?
       The Malice of the Court and its Writers seems to be principally directed against these two Gentlemen. They have been stedfast and immoveable in the Cause of their Country, from the Year 1761, and one of them Mr. Samuel Adams for full 20 Years before. They have always since they were acquainted with each other, concurred in Sentiment that the Liberties of this Country had more to fear from one Man the present Governor Hutchinson than from any other Man, nay than from all other Men in the World. This Sentiment was founded in their Knowledge of his Character, his unbounded Ambition and his unbounded Popularity. This Sentiment they have always freely, tho decently, expressed in their Conversation and Writings, Writings which the Governor well knows and which will be remembered as long as his Character and Administration. It is not therefore at all surprizing that his Indignation and that of all his Creatures should fall upon those Gentlemen. Their Maker has given them Nerves that are delicate, and of Consequence their Feelings are exquisite, and their Constitutions tender, and their Health especially of one of them, very infirm: But as a Compensation for this he has been pleased to bestow upon them Spirits that are unconquerable by all the Art and all the Power of Governor Hutchinson, and his Political Creators and Creatures on both Sides of the Atlantic. That Art and Power which has destroyed a Thatcher, a Mayhew, an Otis, may destroy the Health and the Lives of these Gentlemen, but can never subdue their Principles or their Spirit. They have not the chearing salubrious Prospect of Honours and Emoluments before them, to support them under all the Indignities and Affronts, the Insults and Injuries, the Malice and Slander, that can be thrown upon Men, they have not even the Hope of those Advantages that the suffrages of the People only can bestow, but they have a Sense of Honour and a Love of their Country, the Testimony of a good Conscience, and the Consolation of Phylosophy, if nothing more, which will certainly support them in the Cause of their Country, to their last Gasp of Breath whenever that may happen.
      